DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 10/25/22 has been entered in the case. Claims 59-62, 64-66, 69, 74-76, 78, 80 are pending for examination; claims 68, 77, 79, 81-84 are withdrawn (please see Election/Restriction below) and claims 1-58, 63, 67, 70-73 are cancelled.

Election/Restrictions
Note: The Election/Restriction Requirement mailed out 05/12/2022 and the Response to the Election/Restriction filed in 07/08/22.  However, the amended claims 68 and Newly submitted claims 77, 79, 81-84 directed to an invention, and species that is/are independent or distinct from the invention/species originally claimed for the following reasons: 
In claim 65, it requires that: the vacuum release valve comprises an air filter.
In the amended claim 68, it requires that: the vacuum release valve comprises a sanitation unit.
The claim 65 is different species with the claim 68.  Since the claim 65 is originally presented/elected species such as the vacuum release valve comprises an air filter, has been constructively examined by original presentation for prosecution on the merits.  Meanwhile, the new limitation “a sanitation unit” in the amended claim 68 and considered as a new species with respect to the claim 65.  Therefore, the claim 68 is withdrawn from consideration as being directed to a non-elected species invention (e.g. a sanitation unit).  In addition, the elected species of Fig. 15 B (release vacuum valve) does not include a sanitation unit.
The newly added claim 77 is different invention with respect to the claim 59.  The claim 59 requires that: a sensor (i.e. inflow sensor) comprises a transmitter and a receiver, the sensor configured to measure a velocity of ultrasound waves from the transmitter to the receiver, the inflow tubing being disposed between the transmitter and the receiver.  Meanwhile, the newly added claim 77 requires that: a fluid out sensor for measuring any deformation in the inflow tubing in order to detect fluid available in the inflow tubing, the fluid out sensor comprising: a transmitter and a receiver..., the fluid out sensor configured to measure a velocity of ultrasound waves from the transmitter to the receiver and thereby detect a presence of air in the inflow tubing along an ultrasound beam path when a change in the velocity occurs,... when deformation of the inflow tubing occurs, the vacuum release valve prevents an unavailability of fluid in the inflow tubing from being undetected by the fluid out sensor as a result of the flow of air into the inflow tubing.
Since applicant has received an action on the merits for the originally presented invention, i.e. claim 59, this invention has been constructively elected by original presentation for prosecution on the merits.  Therefore, the newly added claim 77 is withdrawn. 
Claims 79, 81-84 requires a divider and this feature, the divider 48, has been described in the non-elected species of fluid Separator of Fig. 7A-7B (please see Election/Restriction 05/12/22) for more details.  Therefore, the claims 79, 81-84 is withdrawn.
Accordingly, claims 68, 77, 79, 81-84 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Currently, the claims 59-62, 64-66, 69, 74-76, 78, 80 are being examined in this office action. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “air filter” (of the vacuum release valve) in claim 62 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 59-66, 69, 74-76, 78, 80 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the structure, i.e. the cross-section area of the inlet tubing reduce, or the cross-section of the inflow tubing becomes elliptic, so that to bring a result of reducing a pressure difference between the inflow tubing and the atmospheric pressure.
The para [0157] of the original specification states that: ...Therefore, the non-rigid inflow tubing 121 deforms to minimize the pressure difference.  For example, the cross-section area of the inlet tubing reduces, or the cross-section of the inflow tubing becomes elliptic, as shown in FIGS. 14B and 14C.
Meanwhile, the claimed invention does not require the feature, i.e. the cross-section area of the inlet tubing reduces, or having elliptic-shaped to get the result of reducing a pressure difference between the inflow tubing and the atmospheric pressure.  Therefore, it is unclear to Examiner that the inflow tubing must be included elliptic-shaped of the inlet tubing or does not need to have the elliptic-shaped of the inlet tubing but still gets the result of reducing a pressure difference between the inflow tubing and the atmospheric pressure.
The other dependent claims 60-66, 69, 74-76, 78, 80 are also rejected due to their dependencies. 

Claim 80 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “... such that it is a mirror image of the semi-circular cross-section of the outlet nozzle along a length of the fluid separator” of claim 80 is vague.  It is unclear to Examiner that the word “it” belongs to which element, i.e. the inlet nozzle or the semi-circular cross-section of the inlet nozzle.  
For examining purpose, Examiner interprets the limitation “it” in claim 80 is equivalent to the limitation “the semi-circular cross-section of the inlet nozzle”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 59-62, 66, -69, 74-76 & 78 are rejected under 35 U.S.C. 103 as being unpatentable over Cassidy (US 5,319,170) in view of Laudy et al. (US 2015/0190274) and Gagne et al. (US 10,309,818).
Regarding claim 59, Cassidy discloses a disposable unit of a system for heating a fluid, in Figs. 1-4, the disposable unit comprising: 
a conduit 25 defining a central opening (an inner/lumen space of the conduit 25, or an opening 35, in Fig. 2); 
one or more secondary inductors 41A-41J within the conduit 25; 
an inflow tubing connected to the conduit (a fluid line from a reservoir 11 connects to a pump 13 and to the conduit 25 of a heater 15);  
wherein each of the one or more secondary inductors 41A-41J is substantially parallel.
Cassidy does not disclose a vacuum release valve; a sensor comprising a transmitter and a receiver, the sensor configured to measure a velocity of ultrasound waves from the transmitter to the receiver, the inflow tubing being disposed between the transmitter and the receiver; and wherein, when pressure in the inflow tubing is lower than atmospheric pressure, the vacuum release valve allows flow of air into the inflow tubing, to reduce a pressure difference between the inflow tubing and the atmospheric pressure, thereby preventing deformation of the inflow tubing.  
Landy discloses that a vacuum release valve 364.  Note: the para [0049] states that to the top of each of reservoirs 50, 52 there should be re-attached one vacuum relief valve 364.  In other words, the vacuum release valve is located at the top of each of the reservoirs 50 & 52.  A person skilled in the art would recognize that the vacuum release valve allows flow of air into the reservoirs 50 & 52 at a pressure of the reservoirs is lower than atmospheric pressure. Since the reservoirs 50 & 52 being connected to inflow tubing 60, therefore, the air is also flowing into the inflow tubing 60 when pressure in the inflow tubing is lower than atmospheric pressure.
The limitation (the vacuum release valve) “allows flow of air into the inflow tubing, to reduce a pressure difference between the inflow tubing and the atmospheric pressure, thereby preventing deformation of the inflow tubing” is a functional limitation and only requires to perform of function.  In this case, the vacuum release valve in Landy allows flow of air into the reservoir and into the inflow tubing, therefore the valve release valve is capable of reducing a pressure difference between the inflow tubing preventing deformation of the inflow tubing and preventing of triggering the sensor.   
Note: as discussed in the 112 rejection above, the claimed invention does not require any special feature of the inflow tubing to get the result of reducing a pressure difference between the inflow tubing and the atmospheric pressure. Therefore, with the broadest interpretation, the Examiner interprets that if the vacuum release valve allows flow of air into the reservoir and into the inflow tubing.  In other words, the vacuum release valve allows to reduce a pressure difference between the inflow tubing and the atmospheric pressure.
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Cassidy with providing a vacuum release valve being located at each of a top of the reservoirs, as taught by Landy, in order to allow air flowing into the reservoir and tubing to eliminate the possibility of rupturing the reservoir and the tubing.  
Cassidy (or Cassidy in view of Landy) does not disclose that a sensor comprising a transmitter and a receiver, the sensor configured to measure a velocity of ultrasound waves from the transmitter to the receiver, the inflow tubing being disposed between the transmitter and the receiver.
Gagne discloses a fluid monitoring assembly comprising: a flexible conduit 14 (in Fig. 2, equivalent to an inflow tubing); a sensor 12 comprising a transmitter/receiver pair 16, the sensor configured to measure a velocity of ultrasound waves from the transmitter to the receiver, the flexible conduit 14 (or the inflow tubing) being disposed between the transmitter and the receiver 16, col. 4, line 13-col. 5, line 54.
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Cassidy (or Cassidy in view of Landy) with providing a flow sensor (including a transmitter and a receiver), as taught by Gagne, in order to measure a velocity of ultrasound waves from the transmitter to the receiver and measuring the flow rate of a fluid inside the flexible conduit (or the inflow tubing). 
In addition, Applicant admits in the Background of the Invention, in para [0006] of the original specification that: the sensor comprises a transmitter and receiver (as shown in Figs. 14A-14C of the current application), and measures velocity of ultrasound waves from the transmitter to distinguish between fluid and air, since ultrasound waves travel faster through fluids than air.  The inflow tubing is located between the transmitter and the receiver.  In other words, the statement in the para [0006] of the original specification is very well-known in the art to obtain the sensor includes a transmitter and receiver and the inflow tubing located in between transmitter and the receiver, as required in the claimed invention. 
Regarding claim 60, Cassidy discloses that a reservoir 10 for containing an infusate, e.g., blood, plasma, or other solution, col. 2, lines 20-21.   
As to the further limitation of claim 60, that (the vacuum release valve) “prevents undesired orientation of the inflow tubing”, this is considered as a functional limitation which only requires the capability of performing the claimed function.  The claimed invention does not require any special feature or structure of the vacuum release valve.  Therefore, with broadest interpretation, since the vacuum release valve is allowing flow of air into the inflow tubing and therefore, the vacuum release valve also prevents undesired orientation of the inflow tubing. 
Regarding claims 61-62, Cassidy in view of Landy discloses all claimed subject matter as required in the claimed invention. As discussed in the claim 59 above, Landy discloses that the vacuum release valve is connected to the reservoir (e.g. the vacuum release valve is located at the top of the reservoir).  Landy also discloses that the vacuum release valve supplies air into the inflow tubing.
However, Cassidy in view of Landy and Gagne fails to disclose that the pressure within the inflow tubing is 5psi lower than the atmospheric pressure. 
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to obtain the pressure within the inflow tubing about 5psi lower than the atmospheric, since it has been held that discovering a requirement value (5psi lower than the atmospheric) of a result effective variable involves only routine skill in the art, for example: to prevent a deformation of the inflow tubing.
Regarding claim 66, Cassidy in view of Landy and Gagne discloses all claimed subject matter as required in the claimed invention. Cassidy further discloses a fluid separator 15 comprising an inlet nozzle 27 and an outlet nozzle 29.  
Note: The Fig. 3 of the original specification in the current application describes a fluid separation 47 or (a conduit) is part of the inductive heater 15.  Similarly, Cassidy discloses a fluid separator 15 (or 27) is equivalent or a part of the inducive heater 15, as shown in Fig. 1 & 2.
Regarding claim 69, Cassidy in view of Landy and Gagne discloses all claimed subject matter as required in the claimed invention.  Cassidy further discloses that a primary inductor 55 comprising: a ferrite bobbin core 56; and a winding (coil 55) wound around the ferrite bobbin core, Fig. 2; wherein the primary inductor 55 generates a magnetic flux that passes through the central opening, col. 3, lines 10-13; and wherein the primary inductor 55 is inductively coupled to a plurality of secondary inductors 41A-41J disposed concentrically about the primary inductor 55, col. 3, lines 10-14, also see Fig. 2;  
the disposable unit further comprising two ferrite magnetic end plates 57 & 58, wherein the primary inductor 55 and the plurality of secondary inductors 41A-41J are disposed between the two ferrite magnetic end plates 57 & 58, and wherein the two ferrite magnetic end plates 57 & 58 improve the degree of coupling between the winding and the secondary inductors 41A-41J, col. 3, lines 15-19.
Regarding claim 74, Cassidy in view of Landy and Gagne discloses all claimed subject matter as required in the claimed invention.  Landy further discloses a system (a whole unit in Figs. 1-11) comprising the disposable unit 46 (or the disposable unit of Cassidy in view of Landy and Gagne as required in the claim 59 above), the system further comprising: 
a housing 100 for containing at least a portion of the disposable unit (e.g. a tubular fluid line 60 of section 64 of disposable set 46 insert into grooves 170, 172, 174, 176, para [0040]); 
a plurality of fluid lines 60 positioning grooves 170, 172 formed in the housing 100 for receiving one or more sections of tubular fluid lines 60, the tubular fluid lines 60 being in fluid communication with the inflow tubing, see Figs. 1-3; and 
a valve wand 194 mounted in the housing 10 between the plurality of fluid line positioning grooves 174, 176, para [0040] and Fig. 3.  
Note: Landy discloses that an induction heater 140, and a heater ring 142 connects to grooves 170, 702; wherein the inflow tubing and outflow tubing of the disposable unit inserted into the grooves 170 & 170, para [0040].  A person skilled in the art would recognize that the induction heater 15 (in Figs. 1-3 in Cassidy) can be inserted into the heater ring 142 in Landy. 
Regarding claim 75, Landy further discloses that wherein the one or more sections of tubular fluid lines 60 comprise a patient line 354, 80 and a recirculation line 356, 352, 320 in Fig. 6, 11-12.
Regarding claim 76, Landy discloses that wherein the valve wand controls a flow ratio between the patient line 354 and the recirculation line 356, in Fig. 12.  
Regarding claim 78, Cassidy in view of Landy and Gagne discloses all claimed subject matter as required in the claimed invention, as required in the claims 59 & 66 above.  Cassidy discloses in Figs 1-2 that wherein the inlet nozzle 27 directs unheated fluid to the conduit, wherein the outlet nozzle 29 receives heated fluid from the conduit (because the inlet fluid passes through the heater and being heated when exit to the outlet nozzle 29), and wherein the inlet nozzle and the outlet nozzle are parallel to each other to allow flow through the outlet nozzle in an opposite direction to flow through the inlet nozzle.  

Claim 64 is rejected under 35 U.S.C. 103 as being unpatentable over Cassidy (US 5,319,170) in view of Landy et al. (US 2015/0190274) & Gagne et al. (US 10,309,818) and further in view of Adams (US 4,249,481).
Cassidy in view of Landy and Gagne discloses all claimed subject matter except that a tubing attached to the top of the reservoir, and the vacuum release valve is connected to the reservoir through the tubing.  
It is noted that Landy also discloses that there is a conventional arrangement in the therapeutic infusion system comprising: an IV bag 36/38 connects to the reservoir 50/55.  Therefore, a person skilled in the art would recognize that Cassidy in view of Landy can have other option for arrangement of the therapeutic fluid in the Cassidy in view of Landy’s device system that the bag (a source) being connected to the reservoir. 
In other words, the Cassidy in view of Landy and Gagne comprising: a bag 36/38 being connected to the reservoir 50/52 in Cassidy. 
Adams discloses a milking apparatus system, in Figs. 3-4 comprising: a reservoir 58; a tubing 60 attached to the top of the reservoir 58, and the vacuum release valve 80 is connected to the reservoir through the tubing.  
It is noted that the Cassidy discloses a therapeutic infusate processing device, meanwhile, Adams discloses a milking apparatus.  However, Adams discloses another way to provide a location of the vacuum release valve so that the air can flow into the reservoir.  Cassidy and Adams are both from the same field of endeavor of using the vacuum release valve to introduce air into the reservoir, the purpose disclosed by Cassidy would have been recognized in the pertinent art of Adams.
Thus, it would have been obvious to one skilled in the art to substitute/replace the location of the vacuum release valve for the other to achieve the same result of allowing the air into the reservoir. 
It is noted that the Cassidy in view of Landy & Gagne and further in view of Adams comprising: the vacuum release valve being located at a tubing in between the bag 36/38 (as modified by Landy) and the reservoir 11 in Fig. 1 in Cassidy.

Claim 65 is rejected under 35 U.S.C. 103 as being unpatentable over Cassidy (US 5,319,170) in view of Landy et al. (US 2015/0190274) & Gagne et al. (US 10,309,818) and further in view of Adams (US 4,249,481) and further in view of Rosenberg (US 3,896,733).
Cassidy in view of Landy and Gagne and further in view of Adams discloses all claimed subject matter except that the vacuum release valve comprises air filter.  
Rosenberg discloses a vent air valve 27 comprises air filter 29 & 30.
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Cassidy in view of Landy and Gagne and further in view of Adams with providing an air filter located inside the vacuum release valve, as taught by Rosenberg, in order to prevent bacteria entering the reservoir. 

Claim 80 is rejected under 35 U.S.C. 103 as being unpatentable over Cassidy (US 5,319,170) in view of Landy et al. (US 2015/0190274) & Gagne et al. (US 10,309,818) and further in view of Nichol et al. (US 4,753,640).
Cassidy in view of Landy and Gagne discloses all claimed subject matter, as required in the claims 59 & 66 above.  Cassidy further discloses that the inlet nozzle is oriented such that the inlet nozzle is a mirror image of the outlet nozzle along a length of the fluid separator.  
Cassidy (or Cassidy in view of Landy and Gagne) does not disclose that the inlet nozzle and outlet nozzle comprises a semi-circular cross-section.
It would have been an obvious matter of design choice to obtain a semi-circular cross section in the inlet & outlet nozzles, since applicant has not disclosed that semi-circular cross-section of the inlet and outlet nozzles solve(s) any stated problem or is for any particular purpose and it appears that the invention would perform equally well with any shape, i.e. round-shaped in the nozzle of the prior art. 
However, Nichol discloses a catheter comprise a fluid lumen 36/36’ formed of a semi-circular cross-section (D-shaped, Figs. 1-9) is stronger structure than round fluid lumen to resistant to collapse under high negative pressure, col. 6, lines 26-30. 
     	Since Cassidy and Nichol are both from the same field of endeavor (e.g. fluid lumen or fluid nozzle), the purpose disclosed by Nichol would have been recognized in the pertinent art of Cassidy.
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Cassidy (or Cassidy in view of Landy and Gagne) with obtain the inlet nozzle and outlet nozzle having a semi-circular cross-section (D-shaped fluid lumen in inlet & outlet nozzles), as taught by Nichol, in order to prevent a collapsing in the inlet/outlet lumen/nozzle under high negative pressure.  

Response to Arguments
1) Applicant’s arguments, see pages 8-10, filed 10/25/22, with respect to the rejection(s) of claim(s) 59 under 103 rejection (Cassidy in view of Landy) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cassidy in view of Landy and Gagne.  Please see the rejection above for more details. 
2) In response to applicant's argument that Cassidy and Adams is non-analogous art (see pages 8-9 of the Remarks 10/25/22), it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Cassidy and Adams are both from the same field of endeavor of using the vacuum release valve to introduce air into the reservoir, the purpose disclosed by Cassidy would have been recognized in the pertinent art of Adams.  Therefore, a person skilled in the art would recognize that providing a structure (such as a tubing attached to the top of the reservoir and the vacuum release valve is connected to the reservoir through the tubing), as taught by Adams, and will bring the same result of allowing air into the reservoir. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228. The examiner can normally be reached M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUYNH-NHU H. VU/             Primary Examiner, Art Unit 3783